Citation Nr: 1029569
Decision Date: 08/06/10	Archive Date: 09/09/10

DOCKET NO.  08-33 365	)	DATE AUG 06 2010
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for jungle rot of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2007 rating decision, by the St. Petersburg, Florida, Regional Office.  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) in May 2009.  A transcript of that hearing is of record.  Jurisdiction over the appeal currently resides with the RO in Indianapolis, Indiana.

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  



The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  

2.  The evidence associated with the claims file subsequent to the September 2006 rating decision relates to an unestablished fact necessary to substantiate the service connection claims for bilateral hearing loss and tinnitus.  

3.  On May 11, 2009, at the DRO hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for jungle rot of the feet.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which denied entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  

2.  Evidence received since the September 2006 rating decision is new and material; therefore, the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2009).  

3.  The September 2006 rating decision, which denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  


4.  Evidence received since the September 2006 rating decision is new and material; therefore, the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2009).  

5.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for jungle rot of the feet.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the application to reopen the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are being reopened for the reasons explained below.  Therefore, the Board need not discuss the VCAA because, as a matter of lay, any defects in VCAA notice and development is harmless error because, to this extent, the claims are being granted.

II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying his or her claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  



New regulations regarding the adjudication of claims to reopen a finally decided claim are applicable for claims received on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the Veteran filed his petition to reopen the claim for service connection for hearing loss and tinnitus after August 29, 2001, the Board will apply these revised provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  


III.  Factual background.

The Veteran entered active duty in February 1966.  His DD Form 214 indicates that he served in Vietnam, and was awarded the Vietnam Service Medal w/2 Bronze Service Stars, the National Defense Service Medal, and the Republic of Vietnam Campaign Medal.  He served as an Engineer and Powertrain Repairman.  At his enlistment examination in February 1966, an audiometric examination when converted to ISO (ANSI) Units revealed pure tone thresholds of 10, 0, 0, and 5 at the 500, 1000, 2000, and 4000 Hertz levels in the right ear, and 15, -10, 5, and 0 at the same Hertz levels in the left ear.  In May 1968, the Veteran was seen for swollen glands.  He denied tinnitus or hearing loss.  On examination, the right ear had serous fluids.  Vertigo, usually positional in nature.  The impression was right serous otitis.  On the occasion of his separation examination in April 1969, clinical evaluation of the ears was normal.  An audiometric examination revealed pure tone thresholds of 0, 5, 0, and 5 at the 500, 1000, 2000, and 4000 Hertz levels in the right ear, and 0, -0, 5, and 5 at the same Hertz levels in the left ear.  

The Veterans initial claim for service connection for hearing loss and tinnitus (VA Form 21-526) was received in March 2006.  Submitted in support of his claim was a statement in support of claim, dated in June 2006, wherein the Veteran indicated that he was in the 90th heavy material supply company, the 1st logistic command in Pleiku, South Vietnam from December 1967 to December 1968.  The Veteran stated that he was a heavy machinery mechanic and drove convoy that year; they also had an air mobile section where they air lifted bull dozers and dump trucks to mountain top artillery bases as they were being built.  The Veteran indicated that he accompanied this equipment and worked on it while the artillery was fired; they were not provided ear protection from the artillery or diesel noise that year.  

The record indicates that the Veteran failed to report for a VA examination scheduled in September 2006.  


By a rating action in September 2006, the RO denied the claims of entitlement to service connection for hearing loss and tinnitus.  This decision was based on a finding that there was no objective evidence of hearing loss or tinnitus.  The Veteran did not file a notice of disagreement with that determination within one year of the notification thereof in September 2006.  Therefore, the September 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  

The Veterans request to reopen his claim for service connection was received in October 2006.  

The Veteran was afforded a VA compensation examination in March 2007.  He reported hearing loss and tinnitus.  The Veteran reported exposure to noise from heavy equipment and tanks.  He also reported working 21 years at a battery factory with excessive noise exposure.  There was no history of ear infections or surgery.  It was noted that the Veteran had bilateral tinnitus.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	10	25	25	60	60
LEFT	40	35	10	55	60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The examiner stated that the results are consistent with normal hearing in the right ear through 2000 Hz followed by a precipitous, severe, high frequency, sensorineural hearing loss.  Left ear results are consistent with a mild conductive hearing loss rising to normal at 2000 Hz followed by a precipitous, moderate, high frequency, sensorineural hearing loss.  The diagnoses were sensorineural hearing loss in the right ear, mixed hearing loss in the left ear, and tinnitus.  The examiner stated that hearing loss and tinnitus is less likely as not caused by or a result of noise exposure from heavy equipment engines he 


experienced working in the military.  The examiner explained that the Veteran had documented normal hearing when he left the service, and there is occupational noise exposure.  

Of record is the report of an Audiological evaluation conducted by Dr. David G. Short in December 2007.  Examination of the external ears was without any deformities, and canals were clean.  Tympanic membranes had compliance.  Hearing test revealed bilateral high frequency sensorineural hearing loss with asymmetry response on the left frequencies.  

Also of record is a lay statement from the Veterans ex-wife dated in May 2008.  She reported being married to the Veteran from 1970 to 1978; during that time, she recalled him having trouble hearing from his left ear.  She noted that he would also complain of ringing in his ears, and he usually had to run the fan at night in order to block out noises so that he could sleep.  

At his personal hearing in May 2009, the Veteran indicated that he was a heavy equipment mechanic in service; they worked 16 hours a day, 7 days a week around the machinery.  The Veteran stated that he arrived in Vietnam right before the Tet Offensive, during which time they were hit almost every night with mortars and rockets.  The Veteran reported that, when he came back from Vietnam, he was in the 2nd Armored Division in Fort Hood, Texas as a tank mechanic; he stated that this assignment caused another 6 months of loud continuous noise.  The Veteran testified that he has had tinnitus since service; however, he noted that it was not as noticeable in service because of all the constant noise.  The Veteran stated that, within two days of his discharge from service, he had to buy an air conditioner to block the noise because he couldnt sleep.  

IV.  Legal Analysis-New and Material Evidence.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 


U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In the prior final rating decision in September 2006, the RO denied service connection for hearing loss and tinnitus, in part, because there was no objective medical evidence of a current disability associated with service.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final September 2006 rating decision.  Specifically, recent VA and private treatment records document current diagnoses of and treatment for bilateral hearing loss and tinnitus.  Thus, presuming the credibility of this evidence, these records now demonstrate medical evidence of current disabilities.  So this evidence relates to an unestablished fact necessary to substantiate his claims and raises a reasonable possibility of substantiating his claims; that is to say, this evidence is new and material and his claims are reopened.  The Board emphasizes it is applying the law with a broad and liberal interpretation in reopening these claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

V.  Service connection for jungle rot of the feet.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a 


decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2009).  

By a rating decision dated in April 2007, the RO denied service connection for jungle rot of the feet.  The Veteran perfected an appeal of the above decision by filing a substantive appeal (VA Form 9) in October 2008.  Thereafter, at a personal hearing before the Decision Review Officer (DRO) in May 2009, the Veteran indicated that he no longer wanted to pursue the issue of service connection for jungle rot of the feet.  

As the Veteran withdrew his appeal as to the issue of entitlement to service connection for jungle rot of the feet, there remains no allegation of errors of fact or law for appellate consideration on this issue.  Therefore, the provisions of the VCAA are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for jungle rot of the feet; as such, the appeal is dismissed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened.  To this extent only, the claim is granted.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  To this extent only, the claim is granted.  

The appeal on the claim of entitlement to service connection for jungle rot of the feet is dismissed.  



REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus which he believes developed as a consequence of service.  

After examining the record, the Board finds that further evidentiary development is warranted before a decision can be issued on the merits of the claims.  Such development would ensure that the Veteran's due process rights, including those associated with the VCAA, as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009), are met.  The specific bases for remand are set forth below.  

The Veteran testified that his bilateral hearing loss and tinnitus developed as a result of being exposed to loud noises from the engines of the equipment that worked on as a mechanic, and the noise from the mortar and rocket attacks.  The Veteran indicated that he was attached to a material supply company; consequently, he accompanied the heavy machinery that drove convoy and air lifted bull dozers and dump trucks to mountain top artillery bases.  He also reported working on those machines while the artillery was fired.  He indicated that no hearing protection was provided.  The Veteran related that, after service, he worked with machinery but was required to wear ear protections; thereafter, he worked with in a battery factory where he was not really exposed to much noise.  

The Veteran's March 2007 VA Audiological evaluation reported sensorineural hearing loss in the right ear, mixed hearing loss in the left ear, and tinnitus.  Thus, the record reflects current bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2009).  At that time, the VA examiner stated that hearing loss and tinnitus is less likely as not caused by or a result of noise exposure from heavy equipment engines he experienced working in the military.  The examiner explained that the Veteran had documented normal hearing when he left the service, and there is occupational noise exposure.  


The Board acknowledges that the Veteran's service medical records do not show bilateral hearing loss during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this regard, not only is the Veteran competent and credible to report on his being exposed to loud construction noise while on active duty, but the record clearly indicates that the Veteran was exposed to acoustic trauma as a result of his military occupational specialty as a heavy equipment mechanic; and, the service treatment records show that he was diagnosed with right serous otitis in May 1968.  Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

Accordingly, the RO should arrange for the Veteran to undergo a VA examination by a physician in order to obtain a competent medical opinion as to whether the Veteran's current bilateral hearing loss and tinnitus is consistent with acoustic trauma during military service.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the discussion above, and to ensure full compliance with due process requirements, these issues are hereby REMANDED to the RO via the AMC, in Washington, D.C., for the following actions:

1.  The RO/AMC should arrange for the Veteran to undergo a VA Audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  All indicated tests and studies 


should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any current bilateral hearing loss and tinnitus had their onset during the Veteran's military service, or are otherwise causally related to any incident thereof, to include noise exposure or other acoustic trauma.  Complete rationale should be given for all opinions reached.  

2.  The AMC/RO should thereafter provide the Veteran with updated VCAA notice in accordance with the Courts holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2009).

3.  Then, the RO/AMC should review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal are not granted in full the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond before the appeal is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c) (2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


